PER CURIAM.
Applicant, Ernest Burkman, hereinafter referred to as the Petitioner, seeks review of the order of the Florida Board of Bar Examiners denying him admission to the bar examination on the ground that his abstract of practice failed to meet the requirements of Article IV, Section 22(c), Rules of the Supreme Court of Florida Relating to Admission to the Bar, 31 F.S. A. The rule provides that applicants who have not completed three years’ in-residence accredited college work and graduated from a full-time accredited law school may nonetheless be admitted to the bar examination upon demonstrating fitness, producing evidence of ten years of practice and good standing at the bar of another state and “upon furnishing to the Board an abstract showing the scope and character of the applicant’s previous experience and practice at the bar, his academic and legal training and his cultural background. * ;]c * t>
The Board advised petitioner his abstract failed to set forth grounds which would warrant the Board finding him qualified under the provisions of Article IV, Section 22(c). He was allowed sixty (60) days to file additional information but failed to do so.
Petitioner contends his three-page abstract, in which were listed one probate and *8four domestic relations cases, is in substantial compliance with the rule and that the action of the Board is arbitrary and based upon an overly strict interpretation of the rules. He advised the Board he was unable to furnish more case histories of his practice because, before leaving his home state of Michigan, he had disposed of his files and records.
We have considered the petition and response, the rule and abstract filed pursuant thereto, and must agree with the Board that petitioner’s abstract is inadequate. The purpose of the required abstract is to enable the Board to determine whether, as a substitute for a degree from an accredited law school, the applicant possesses sufficient technical and legal training gained through broad and varied experience over a period of ten years’ practice.
Accordingly the action of the Florida Board of Bar Examiners dated May 29, 1964, denying Ernest Burkman admission to the bar examination is approved and affirmed.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.